Exhibit 10.1

OMNIBUS AGREEMENT

among

WESTLAKE MANAGEMENT SERVICES, INC.

WESTLAKE CHEMICAL PARTNERS GP LLC

WESTLAKE CHEMICAL PARTNERS LP

WESTLAKE CHEMICAL OPCO GP LLC

WESTLAKE CHEMICAL OPCO LP

WPT LLC

WESTLAKE LONGVIEW CORPORATION

WESTLAKE PETROCHEMICALS LLC

WESTLAKE VINYLS, INC.

WESTLAKE PVC CORPORATION

WESTLAKE STYRENE LLC

WESTLAKE POLYMERS LLC

and

WESTLAKE VINYL CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Construction

     8   

ARTICLE II

 

INDEMNIFICATION

     8   

Section 2.1

 

Environmental Indemnification

     8   

Section 2.2

 

Additional Indemnification

     9   

Section 2.3

 

Consequential Damages

     11   

Section 2.4

 

Indemnification Procedures

     11   

ARTICLE III

 

SERVICES

     12   

Section 3.1

 

Scope of Services

     12   

Section 3.2

 

Exclusion of Services

     12   

Section 3.3

 

Performance of Services by Affiliates or Other Persons

     12   

Section 3.4

 

Payment Amount

     12   

Section 3.5

 

Payment of the Payment Amount

     14   

Section 3.6

 

Disputed Charges

     14   

Section 3.7

 

Employees

     14   

Section 3.8

 

Limitation of Duties and Liability

     14   

ARTICLE IV

 

RIGHT OF FIRST REFUSAL

     15   

Section 4.1

 

Westlake Right of First Refusal

     15   

Section 4.2

 

Procedures

     15   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     17   

Section 5.1

 

Representations by the Westlake Parties

     17   

Section 5.2

 

Representations by Partnership Entities

     18   

ARTICLE VI

 

INSURANCE

     19   

Section 6.1

 

Westlake Insurance

     19   

Section 6.2

 

MLP Insurance

     21   

Section 6.3

 

Certificates; Proof of Loss

     22   

Section 6.4

 

Payment of Deductible Amounts

     22   

Section 6.5

 

Contractor’s Insurance

     22   

ARTICLE VII

 

CONFIDENTIAL INFORMATION

     24   

Section 7.1

 

Information

     24   

Section 7.2

 

Definition

     24   

Section 7.3

 

Legal Requirement

     24   

Section 7.4

 

Survival

     25   

ARTICLE VIII

 

INTELLECTUAL PROPERTY

     25   

Section 8.1

 

Ownership by the Westlake Entities and License to MLP

     25   

Section 8.2

 

License to the Westlake Entities and their Affiliates

     25   

 

i



--------------------------------------------------------------------------------

ARTICLE IX        

 

TERM; MISCELLANEOUS

     25   

Section 9.1

 

Term

     25   

Section 9.2

 

Choice of Law; Submission to Jurisdiction

     25   

Section 9.3

 

Dispute Resolution

     26   

Section 9.4

 

Notice

     27   

Section 9.5

 

Entire Agreement

     27   

Section 9.6

 

Amendment or Modification

     28   

Section 9.7

 

Assignment

     28   

Section 9.8

 

Counterparts

     28   

Section 9.9

 

Severability

     28   

Section 9.10

 

Further Assurances

     28   

Section 9.11

 

No Waiver

     28   

Section 9.12

 

Set Off

     28   

Section 9.13

 

Rights of Third Parties

     28   

 

Schedule I  

Westlake Complexes

Schedule II  

Services

 

ii



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), and is by and among Westlake Management
Services Inc., a Delaware corporation (“Westlake Services”), Westlake Chemical
Partners GP LLC, a Delaware limited liability company (“GP”), Westlake Chemical
Partners LP, a Delaware limited partnership (the “MLP”), Westlake Chemical OpCo
GP LLC, a Delaware limited liability company (“Operating GP”), Westlake Chemical
OpCo LP, a Delaware limited partnership (“OpCo”), WPT LLC, a Delaware limited
liability company (“WPT”), Westlake Longview Corporation, a Delaware Corporation
(“Westlake Longview”), Westlake Petrochemicals LLC, a Delaware limited liability
company (“Westlake Petrochemicals”), Westlake Vinyls, Inc., a Delaware
corporation (“Westlake Vinyls”, and together with WPT, Westlake Longview and
Westlake Petrochemicals, the “Westlake Contributors”), Westlake PVC Corporation,
a Delaware corporation (“Westlake PVC”), Westlake Styrene LLC, a Delaware
limited liability company (“Westlake Styrene”), Westlake Polymers LLC, a
Delaware limited liability company (“Westlake Polymers”), and Westlake Vinyl
Corporation, a Delaware corporation (“Vinyl Corporation” and together with
Westlake Styrene, Westlake Polymers and the Westlake Contributors, the “Westlake
Complex Parties”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”

RECITALS:

Certain of the Parties have entered into the Related Agreements (as defined
below), and in connection therewith, the Parties desire by their execution of
this Agreement to evidence their agreement with respect to certain obligations
of the Parties, as more fully set forth herein.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

“Acquisition Proposal” is defined in Section 4.2(a).

“Administrative Personnel” means individuals who are employed by the Westlake
Parties or any of their Affiliates and assist in providing, as part of the
Services, any of the administrative services referred to in Schedule II hereto.

“Affiliate” means (i) with respect to Westlake, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by
Westlake, excluding GP and any other Person that directly or indirectly through
one or more intermediaries is controlled by GP; (ii) with respect to the
Partnership Entities, any Person that directly or indirectly through one or more
intermediaries is controlled by GP; (iii) with respect to any other Person, any
other Person that directly or indirectly through one or more intermediaries
controls, is controlled by or is

 

1



--------------------------------------------------------------------------------

under common control with such first Person. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.

“Agreement” is defined in the introduction to this Agreement.

“Applicable Laws” means all statutes, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals and rules of common law of each
Governmental Authority having jurisdiction over the Parties, including
Environmental Laws, all health, building, fire, safety and other codes,
ordinances and requirements and all applicable standards of the National Board
of Fire Underwriters, in each case, as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree, judgment or settlement; in each case, as applicable to
the Westlake Parties, the Partnership Entities, the Assets or the Westlake
Complexes, as the case may be.

“Asset Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the Westlake
Contributors, GP, the MLP, Operating GP, OpCo and certain other parties,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder.

“Assets” means all assets conveyed, contributed, or otherwise transferred by the
Westlake Entities to the Partnership Entities prior to or on the Closing Date
pursuant to the Asset Contribution Agreement.

“Business” is defined in Section 3.1.

“Business Day” means any day other than a Saturday, a Sunday or a holiday on
which banking institutions in the State of Texas are closed.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Closing Date” means the date of the closing of the MLP’s initial public
offering of Common Units.

“Common Units” is defined in the Partnership Agreement.

“Confidential Information” is defined in Section 7.2.

“Conflicts Committee” is defined in the Partnership Agreement.

 

2



--------------------------------------------------------------------------------

“Dedicated Personnel” means individuals, other than Administrative Personnel,
who are employed by the Westlake Parties or any of their Affiliates and provided
on a full-time basis to the Partnership Group in connection with provision of
the Services.

“Default Rate” shall mean an interest rate, compounded on a monthly basis, at
the rate per annum equal to the one-month term, London Interbank Offered Rate
(LIBOR rate) for U.S. dollar deposits, plus two percentage points per annum,
applicable on the first Business Day prior to the due date of payment and
thereafter on the first Business Day of each succeeding month; provided,
however, that the Default Rate shall never exceed the maximum rate permitted by
applicable Law.

“Disposition Notice” is defined in Section 4.2(a).

“dispute” shall have the meaning set out in Section 9.3(a).

“Environmental Law” means any and all Applicable Laws pertaining to
(i) pollution, protection of the environment (including natural resources), or
workplace health and safety, (ii) any Release, threatened Release or exposure of
any Person or property to Hazardous Substances, or (iii) the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, arrangement for disposal or transport, or handling of Hazardous
Substances. Without limiting the foregoing, Environmental Laws include the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§
2601 et seq.; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; and all similar Applicable Laws of any
Governmental Authority having jurisdiction over the Assets, the Westlake
Complexes or their respective operations, and all amendments to such Applicable
Laws and all regulations implementing any of the foregoing.

“Environmental Liabilities” or “Environmental Liability” shall mean any
liabilities, claims or causes of action (including environmental and Toxic Tort
exposure claims or causes of action), demands, losses (including diminution in
value suffered by third parties), damages (including real property damages,
personal property damages, and natural resource damages), injuries (including
personal injury and death), judgments, settlements, fines, penalties, sanctions,
supplemental environmental projects, costs (including costs for Remediation),
and expenses (including environmental or Toxic Tort pre-trial, trial or
appellate legal or litigation support work, court costs and reasonable and
documented attorneys’, experts’ and consultants’ fees, charges and
disbursements) of any and every kind or character, known or unknown, fixed or
contingent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

3



--------------------------------------------------------------------------------

“ERISA Affiliate” means each entity which is or has been treated as a single
employer with the Westlake Parties and their Affiliates for purposes of
Section 414 of the Code or Section 4001(a)(14) of ERISA.

“Ethylene Sales Agreement” means the Ethylene Sales Agreement among OpCo, and
certain Affiliates of Westlake dated of even date herewith, as the same may be
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Feedstock Supply Agreement” means the Feedstock Supply Agreement between
Westlake Petrochemicals and OpCo dated of even date herewith, as the same may be
amended.

“First ROFR Acceptance Deadline” is defined in Section 4.2(a).

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, or any state that has or obtains jurisdiction
over the matter in question, or any political subdivision thereof.

“GP” is defined in the introduction to this Agreement.

“Hazardous Substances” means and includes any substance that, by its nature or
its use, is regulated or as to which liability might arise under any
Environmental Law including each substance defined, designated or classified as
a hazardous waste, solid waste, hazardous substance, hazardous material,
pollutant, contaminant or toxic substance under any Environmental Law and any
petroleum, petroleum products, petroleum hydrocarbons, whether refined or
unrefined, crude oil or any fractions or derivatives thereof, asbestos,
radioactive materials, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas.

“Indemnified Party” means the Partnership Entities or the Westlake Parties and
their Affiliates, as the case may be, in their capacity as the parties entitled
to indemnification in accordance with Article II.

“Indemnifying Party” means either the Partnership Entities or Westlake, as the
case may be, in their capacity as the parties from whom indemnification may be
required in accordance with Article II.

“Lender” means any Person providing financing with respect to the Assets.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” is defined in Section 2.2(d).

“MLP” is defined in the introduction to this Agreement.

“Offer Price” is defined in Section 4.2(a).

“OpCo” is defined in the introduction to this Agreement.

 

4



--------------------------------------------------------------------------------

“Operating GP” is defined in the introduction to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Westlake Chemical Partners LP, dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement. No amendment or modification to
the Partnership Agreement subsequent to the Closing Date shall be given effect
for the purposes of this Agreement unless consented to by each of the Parties to
this Agreement.

“Partnership Entities” means GP and each member of the Partnership Group; and
“Partnership Entity” means any of the Partnership Entities.

“Partnership Group” means the MLP, Operating GP, OpCo and any Subsidiary of any
such Person, treated as a single consolidated entity.

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association, or
Governmental Authority.

“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits.

“Pre-Closing Environmental Liabilities” means any and all Environmental
Liabilities by reason of or arising out of any acts, omissions or conditions to
the extent occurring or existing before the Closing Date associated with the
Westlake Complexes or the Assets that constitute or result in (i) a violation of
or any non-compliance with or liability under Environmental Laws in effect
before the Closing Date that are applicable to the Westlake Complexes or the
Assets, (ii) a Release or threatened Release of, or exposure to, a Hazardous
Substance at, under, on or from or to the Westlake Complexes or the Assets or
arising out of operation of the Westlake Complexes or the Assets (including the
Release or threatened Release of, or exposure to, Hazardous Substances on,
under, or from real properties offsite the Westlake Complexes and Assets where
such Hazardous Substances were transported or disposed, or arranged to be
transported or disposed as a result of or in connection with operations at the
Westlake Complexes or the Assets) as to which Environmental Laws in effect
before the Closing Date impose liability or require Remediation or (iii) any
actual or threatened claims, demands, causes of action, actions or proceedings
by or before any Person or Governmental Authority alleging potential liability
under any Environmental Laws in effect before the Closing Date.

“Post-Closing Environmental Liabilities” means any and all Environmental
Liabilities by reason of or arising out of any acts, omissions or conditions to
the extent occurring or existing on or after the Closing Date associated with
the Assets that constitute or result in (i) a violation of or any non-compliance
with or liability under Environmental Laws in effect on or after the Closing
Date that are applicable to the Assets, (ii) a Release or threatened Release of,
or exposure to, a Hazardous Substance at, under, on or from or to the Assets, or
arising out of

 

5



--------------------------------------------------------------------------------

operation of the Assets (including the Release or threatened Release of, or
exposure to, Hazardous Substances on, under, or from real properties offsite the
Assets where such Hazardous Substances were transported or disposed, or arranged
to be transported or disposed as a result of or in connection with operations at
the Assets) as to which Environmental Laws in effect on or after the Closing
Date impose liability or require Remediation or (iii) any actual or threatened
claims, demands, causes of action, actions or proceedings by or before any
Person or Governmental Authority alleging potential liability under any
Environmental Laws in effect on or after the Closing Date.

“Proposed Transferee” is defined in Section 4.2(a).

“Recipient” is defined in Section 7.1.

“Related Agreements” means the Ethylene Sales Agreement, the Feedstock Supply
Agreement, the Services Agreement and the Site Lease Agreements.

“Release” any releasing, depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing.

“Remediation” shall mean any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal or removal action, disposal,
closure, corrective action, remediation or remedial action (regardless of
whether active or passive), natural attenuation, restoration, bioremediation,
response, repair, corrective measure, cleanup, or abatement that is required
under any Environmental Law.

“Retained Assets” means the facilities owned by any of the Westlake Entities
that were not conveyed, contributed or otherwise transferred to the Partnership
Group pursuant to the Asset Contribution Agreement.

“ROFR Acceptance Deadline” means the First ROFR Acceptance Deadline or the
Second ROFR Acceptance Deadline, as applicable.

“Sale Assets” is defined in Section 4.2(a).

“Second ROFR Acceptance Deadline” is defined in Section 4.2(a).

“Seller” is defined in Section 4.2(a).

“Services” is defined in Section 3.1.

“Services Agreement” means the Services Agreement among OpCo and certain
Affiliates of Westlake dated of even date herewith, as the same may be amended.

“Share-Based Compensation” means any compensation accruing or payable under any
incentive or other compensation plan or program of an employer based upon
changes in the equity value of such employer or any of its Affiliates (but
excluding the MLP and its subsidiaries).

 

6



--------------------------------------------------------------------------------

“Shared Personnel” means individuals, other than Administrative Personnel, who
are employed by the Westlake Parties or any of their Affiliates and provided on
a part-time basis to the Partnership Group in connection with provision of the
Services.

“Site Lease Agreements” means the Site Lease Agreements between OpCo and certain
Affiliates of Westlake dated of even date herewith, as the same may be amended.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the directors or other governing body of such Person.

“Toxic Tort” means a claim or cause of action alleging personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.

“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law).

“Units” is defined in the Partnership Agreement.

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

“Westlake” means Westlake Chemical Corporation, a Delaware corporation.

“Westlake Entities” means any Person controlled, directly or indirectly, by
Westlake other than the Partnership Entities; and “Westlake Entity” means any of
the Westlake Entities.

“Westlake Complexes” means the petrochemical production facilities owned by
Westlake and located in Calvert City, Kentucky and Lake Charles, Louisiana, as
more particularly described on Schedule I to this Agreement, but excluding the
Assets.

“Westlake Complex Parties” is defined in the introduction to this Agreement.

“Westlake Contributors” is defined in the introduction to this Agreement.

 

7



--------------------------------------------------------------------------------

“Westlake Parties” means any Westlake Entity party to this Agreement.

“Westlake Post-Closing Environmental Liabilities” means any and all
Environmental Liabilities by reason of or arising out of any acts, omissions or
conditions to the extent occurring or existing on or after the Closing Date
associated with the Westlake Complexes that constitute or result in (i) a
violation of or any non-compliance with or liability under Environmental Laws in
effect on or after the Closing Date that are applicable to the Westlake
Complexes, (ii) a Release or threatened Release of, or exposure to, a Hazardous
Substance at, under, on or from or to the Westlake Complexes, or arising out of
operation of the Westlake Complexes (including the Release or threatened Release
of, or exposure to, Hazardous Substances on, under, or from real properties
offsite the Westlake Complexes where such Hazardous Substances were transported
or disposed, or arranged to be transported or disposed as a result of or in
connection with operations at the Westlake Complexes) as to which Environmental
Laws in effect on or after the Closing Date impose liability or require
Remediation or (iii) any actual or threatened claims, demands, causes of action,
actions or proceedings by or before any Person or Governmental Authority
alleging potential liability under any Environmental Laws in effect on or after
the Closing Date.

Section 1.2 Construction. In construing this Agreement, the following principles
shall be followed: (i) no consideration shall be given to the captions of
articles, sections or subsections; (ii) no consideration shall be given to the
fact or presumption that one Party had a greater or lesser hand in drafting this
Agreement; (iii) the word “includes” and its syntactic variants means “includes,
but is not limited to” and corresponding syntactic variant expressions; and
(iv) the plural shall be deemed to include the singular, and vice versa.

ARTICLE II

INDEMNIFICATION

Section 2.1 Environmental Indemnification.

(a) The Westlake Contributors agree to indemnify, defend and hold harmless the
Partnership Entities and their respective officers, directors and employees from
and against any and all Pre-Closing Environmental Liabilities, incurred by or
asserted against Partnership Entities; provided that the Partnership Entities
shall use commercially reasonable efforts to mitigate any such cost, but failure
to use such commercially reasonable efforts shall not limit the Partnership
Entities’ rights to indemnification hereunder, except to the extent the Westlake
Contributors are prejudiced thereby.

(b) So long as any Related Agreement remains in effect, the Partnership Entities
agree to indemnify, defend and hold harmless the Westlake Contributors and their
Affiliates, and their respective officers, directors and employees, from and
against any and all Post-Closing Environmental Liabilities, incurred by or
asserted against the Westlake Contributors or any of their Affiliates; provided
that the Westlake Contributors shall use commercially reasonable efforts to
mitigate any such cost, but failure to use such commercially reasonable efforts
shall not limit the Westlake Contributors’ rights to indemnification hereunder,
except to the extent the Partnership Entities are prejudiced thereby.

 

8



--------------------------------------------------------------------------------

(c) So long as any Related Agreement remains in effect, the Westlake Complex
Parties agree to indemnify, defend and hold harmless the Partnership Entities,
and their respective officers, directors and employees, from and against any and
all Westlake Post-Closing Environmental Liabilities, incurred by or asserted
against the Partnership Entities; provided that the Partnership Entities shall
use commercially reasonable efforts to mitigate any such cost, but failure to
use such commercially reasonable efforts shall not limit the Partnership
Entities’ rights to indemnification hereunder, except to the extent the Westlake
Complex Parties are prejudiced thereby.

(d) So long as any Related Agreement remains in effect, the Partnership Entities
agree to indemnify, defend and hold harmless the Westlake Complex Parties, and
their respective officers, directors and employees, from and against any and all
Environmental Liabilities (other than Pre-Closing Environmental Liabilities or
Westlake Post-Closing Environmental Liabilities), incurred by or asserted
against the Westlake Complex Parties; provided that the Westlake Complex Parties
shall use commercially reasonable efforts to mitigate any such cost, but failure
to use such commercially reasonable efforts shall not limit the Westlake Complex
Parties’ rights to indemnification hereunder, except to the extent the
Partnership Entities are prejudiced thereby.

Section 2.2 Additional Indemnification.

(a) The Westlake Parties shall indemnify, defend, and hold harmless the
Partnership Entities from and against any losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, and
reasonable costs and expenses (including court costs and reasonable attorneys’
and experts’ fees) of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by the Partnership Entities by reason of or
arising out of claims asserted by any third party with respect to (i) events and
conditions associated with the ownership or operation of the Assets and
occurring before the Closing Date (other than those losses for which the
Partnership Entities are entitled to indemnification from the Westlake
Contributors under Section 2.1) to the extent that the Westlake Entities are
notified in writing of any of the foregoing within one year after the Closing
Date, (ii) all currently pending legal actions or those threatened in writing
against the Westlake Parties, (iii) events and conditions associated with the
Retained Assets whether occurring before or after the Closing Date, and (iv) all
federal, state and local income tax liabilities attributable to the operation of
the Assets prior to the Closing Date, including any such income tax liabilities
of the Westlake Entities that may result from the consummation of the formation
transactions for the Partnership Entities.

(b) The Partnership Entities shall indemnify, defend, and hold harmless the
Westlake Entities and their Affiliates from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties and reasonable costs and expenses (including court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Westlake
Entities or their Affiliates by reason of or arising out of claims asserted by
any third party with respect to events and conditions associated with the
operation of the Assets and occurring on or after the Closing Date (other than
those losses for which the Partnership Entities are entitled to indemnification
from the Westlake Contributors under Section 2.1(a) or Section 2.2(a)).

 

9



--------------------------------------------------------------------------------

(c) The Westlake Parties shall indemnify, defend, and hold harmless the
Partnership Entities from and against any losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, and
reasonable costs and expenses (including court costs and reasonable attorneys’
and experts’ fees) of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by the Partnership Entities by reason of or
arising out of any employee benefit plan sponsored or contributed to by the
Westlake Parties or their ERISA Affiliates (other than the Partnership Entities
and any other Person that directly or indirectly through one or more
intermediaries is controlled by a Partnership Entity), including, but not
limited to, any liability of the Westlake Parties and such ERISA Affiliates
under Title IV of ERISA and any claims by current or former employees of such
entities for post-retirement medical benefits, but excluding any such loss,
damage, liability, claim, demand, cause of action, judgment, settlement, fine,
penalty or cost and expense that is reimbursable by a Partnership Entity to the
Westlake Parties under the Services Agreement. Notwithstanding the foregoing,
the indemnity provided in the preceding sentence shall cease to apply with
respect to a Partnership Entity on the date such Partnership Entity ceases to be
an ERISA Affiliate except with respect to any matter covered by such indemnity
that arose prior to such date.

(d) The Partnership Entities shall indemnify, reimburse, defend and hold
harmless the Westlake Parties and their Affiliates and their respective
successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives, from and
against all losses, costs, damages, injuries, taxes, penalties, interests,
expenses, obligations, claims and liabilities (joint or severable) of any kind
or nature whatsoever (collectively “Losses”) that are incurred by such
Indemnified Parties in connection with, relating to or arising out of (i) the
breach by such Partnership Entity of any term or condition of this Agreement, or
(ii) the performance of any Services hereunder; provided, however, that the
Partnership Entities shall not be obligated to indemnify, reimburse, defend or
hold harmless any Indemnified Party for any Losses incurred, by such Indemnified
Party in connection with, relating to or arising out of (i) a breach by such
Indemnified Party of this Agreement, (ii) the gross negligence, willful
misconduct, bad faith or reckless disregard of such Indemnified Party with
respect to the Services hereunder or (iii) fraudulent or dishonest acts of such
Indemnified Party.

(e) The Westlake Parties shall indemnify, reimburse, defend and hold harmless
the Partnership Entities and their Affiliates and their respective successors
and permitted assigns, together with their respective employees, officers,
members, managers, directors, agents and representatives, from and against all
losses, costs, damages, injuries, taxes, penalties, interests, expenses,
obligations, claims and liabilities (joint or severable) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach by such
Westlake Party of any term or condition of this Agreement, or (ii) the
performance of any Services hereunder; provided, however, that the Westlake
Parties shall not be obligated to indemnify, reimburse, defend or hold harmless
any Indemnified Party for any Losses incurred, by such Indemnified Party in
connection with, relating to or arising out of (i) a breach by such Indemnified
Party of this Agreement, (ii) the gross negligence, willful misconduct, bad
faith or reckless disregard of such Indemnified Party with respect to the
Services hereunder or (iii) fraudulent or dishonest acts of such Indemnified
Party.

 

10



--------------------------------------------------------------------------------

Section 2.3 Consequential Damages. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR
INDEMNIFIED PARTY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT LOSSES OR DAMAGES FROM ITS PERFORMANCE
UNDER THIS AGREEMENT OR FOR ANY FAILURE OR PERFORMANCE HEREUNDER OR RELATED
HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT
LIABILITY, OR OTHERWISE, EXCEPT FOR ANY SUCH DAMAGES RECOVERED BY ANY THIRD
PARTY AGAINST ANY PARTY IN RESPECT OF WHICH SUCH PARTY WOULD OTHERWISE BE
ENTITLED TO INDEMNIFICATION PURSUANT TO THIS ARTICLE II, PROVIDED THAT NO PARTY
SHALL BE ENTITLED TO INDEMNIFICATION FOR ANY DAMAGES THAT ARE CONTRARY TO
APPLICABLE LAW.

Section 2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article II, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim. The Indemnified Party shall also
provide supporting information indicating the facts and circumstances relating
to the claim, copies of all correspondence with third parties, Governmental
Authorities or other individuals relating to the claim, and other relevant
information reasonably requested by the Indemnifying Party.

(b) The Indemnifying Party shall have the right to control all aspects of the
response to or defense of (and any counterclaims with respect to) any claims
brought against the Indemnified Party that are covered by the indemnification
under this Article II, including correspondence and negotiation with
Governmental Authorities, the selection of counsel and other consultants,
determination of the scope of and approach to any investigation or remediation,
determination of whether to appeal any decision of any court, determination of
whether to enter into any voluntary agreement with any Governmental Authority,
and the settling of any such matter or any issues relating thereto; provided,
however, that no such settlement shall be entered into without the consent of
the Indemnified Party (with the concurrence of the Conflicts Committee in the
case of the Partnership Entities) unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and the
making available to the Indemnifying Party of any employees of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the

 

11



--------------------------------------------------------------------------------

Indemnified Party pursuant to this Section 2.4. In no event shall the obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article II; provided, however, that the Indemnified Party may, at its own
option, cost and expense, hire and pay for counsel in connection with any such
defense. The Indemnifying Party agrees to keep any such counsel hired by the
Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premiums that become due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

ARTICLE III

SERVICES

Section 3.1 Scope of Services. The Westlake Parties agree to provide, and agree
to cause their respective Affiliates to provide, on behalf of the GP for the
Partnership Entities’ benefit, the selling, general and administrative services
necessary to run the business of the Partnership Entities (the “Business”),
which services may include, without limitation, those services set forth in
Schedule II to this Agreement (collectively, the “Services”).

Section 3.2 Exclusion of Services. At any time, either GP or the Westlake
Parties may temporarily or permanently exclude any particular service from the
scope of Services upon 180 days’ notice.

Section 3.3 Performance of Services by Affiliates or Other Persons. The Parties
hereby agree that in discharging its obligations hereunder, the Westlake Parties
may engage any of their Affiliates or other Persons to perform the Services (or
any part of the Services) on their behalf and that the performance of the
Services (or any part of the Services) by any such Affiliate or Person shall be
treated as if the Westlake Parties performed such Services. No such delegation
by the Westlake Parties to Affiliates or other Persons shall relieve the
Westlake Parties of their obligations hereunder.

Section 3.4 Payment Amount. GP shall pay, or cause to be paid, to the Westlake
Parties the amount of any direct or indirect expenses incurred by the Westlake
Parties or their Affiliates in connection with the provision of Services by the
Westlake Parties or their Affiliates (the “Payment Amount”), in accordance with
the following:

(a) Dedicated Personnel. The Payment Amount will include all Personnel Costs of
Dedicated Personnel as determined by the Westlake Parties on a commercially
reasonable basis.

 

12



--------------------------------------------------------------------------------

(b) Shared Personnel and Administrative Personnel. The Payment Amount will
include a pro rata share of all Personnel Costs of Shared Personnel and
Administrative Personnel, as determined by the Westlake Parties on a
commercially reasonable basis.

(c) Administrative Costs. The Payment Amount will include following:

(i) Office Costs. A pro rata share of all office costs (including, without
limitation, all costs relating to office leases, equipment leases, supplies,
property taxes and utilities) for all locations of Administrative Personnel, as
determined by the Westlake Parties on a commercially reasonable basis, based on
the allocation methodology determined by the Westlake Parties, as reasonably
acceptable to the Partnership Group and in accordance with United States
generally accepted accounting principles;

(ii) Insurance. Insurance premiums will be direct charged to the applicable
insured to the extent possible, and otherwise will be allocated on a
commercially reasonable basis determined by the Westlake Parties, based on the
allocation methodology determined by the Westlake Parties, as reasonably
acceptable to the Partnership Group and in accordance with United States
generally accepted accounting principles;

(iii) Outside Services. Services provided by outside vendors (including audit
services, legal services and other services) will first be direct charged where
applicable; provided, however that the Payment Amount will include a pro rata
share of charges for all services that are provided by outside vendors and not
direct charged, as determined by the Westlake Parties on a commercially
reasonable basis, based on the allocation methodology determined by the Westlake
Parties, as reasonably acceptable to the Partnership Group and in accordance
with United States generally accepted accounting principles;

(iv) Other SGA Costs. A pro rata share of all other sales, general and
administrative costs relating to the Partnership Entities, as determined by the
Westlake Parties on a commercially reasonable basis, based on the allocation
methodology determined by the Westlake Parties, as reasonably acceptable to the
Partnership Group and in accordance with United States generally accepted
accounting principles; and

(v) Depreciation and Amortization. A pro rata share of depreciation and
amortization relating to all locations of Administrative Personnel, as
determined by the Westlake Parties on a commercially reasonable basis, following
recognition of such depreciation or amortization as an expense on the books and
records of the Westlake Parties or their Affiliates.

(d) Other Costs. Bank charges, interest expense and any other costs as
reasonably incurred by the Westlake Parties or their Affiliates in the provision
of Services will be direct charged to the Partnership Entities. For the
avoidance of doubt, any of the foregoing costs and expenses described in
Section 3.4 that are direct charged to any Party will not be included in the
Payment Amount.

 

13



--------------------------------------------------------------------------------

Section 3.5 Payment of the Payment Amount. The Westlake Parties shall submit
monthly invoices to GP for the Services on or before the 20th day of each month,
which invoices shall be due and payable not later than the 5th day following
receipt of such invoice. If the due date for payment is not a Business Day, then
the due date for payment shall be the immediately succeeding Business Day. GP
shall pay, or cause the Partnership Group to pay, to the Westlake Parties in
immediately available funds, the full Payment Amount due under Section 3.4. Past
due amounts shall bear interest at the Default Rate. If GP fails to make payment
of any amount of any monthly invoice, other than any amount thereof that is
disputed in accordance with Section 3.6 below, on or before the later of (a) the
60th Day after such payment is due and (b) the 30th Day after notice by the
Westlake Parties of such non-payment, the Westlake Parties shall have the right
to suspend the provision of the Services hereunder until such payment is made.

Section 3.6 Disputed Charges. GP MAY, WITHIN 90 DAYS AFTER RECEIPT OF A CHARGE
FROM THE WESTLAKE PARTIES, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND
THAT THE SAME WAS NOT A REASONABLE COST INCURRED BY THE WESTLAKE PARTIES OR
THEIR AFFILIATES IN CONNECTION WITH THE SERVICES. GP SHALL NEVERTHELESS PAY OR
CAUSE THE PARTNERSHIP ENTITIES TO PAY IN FULL WHEN DUE THE FULL PAYMENT AMOUNT
OWED TO THE WESTLAKE PARTIES. SUCH PAYMENT SHALL NOT BE DEEMED A WAIVER OF THE
RIGHT OF A PARTNERSHIP ENTITY TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO
PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY
PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A REASONABLE COST INCURRED BY
THE WESTLAKE PARTIES OR THEIR AFFILIATES IN CONNECTION WITH THEIR PROVISION OF
THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE)
SHALL BE REFUNDED BY THE WESTLAKE PARTIES TO THE PARTNERSHIP ENTITIES TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE FOR THE PERIOD FROM THE DATE OF
PAYMENT BY THE PARTNERSHIP ENTITIES TO THE DATE OF REFUND BY THE WESTLAKE
PARTIES.

Section 3.7 Employees. The Partnership Entities shall not be obligated to pay
directly to Dedicated Personnel or Shared Personnel any compensation, salaries,
wages, bonuses, benefits, social security taxes, workers’ compensation
insurance, retirement and insurance benefits, training or other expenses.

Section 3.8 Limitation of Duties and Liability. The relationship of the Westlake
Parties to the Partnership Entities pursuant to this Article III is as an
independent contractor and nothing in this Agreement shall be construed to
impose on the Westlake Parties, or on any of their Affiliates, or on any of
their respective successors and permitted assigns, or on their respective
employees, officers, members, managers, directors, agents and representatives,
any express or implied fiduciary duty. The Westlake Parties and their Affiliates
and their respective successors and permitted assigns, together with their
respective employees, officers, members, managers, directors, agents and
representatives, shall not be liable for, and the Partnership Entities shall not
take, or permit to be taken, any action against any of such Persons to hold such
Persons liable for (a) any error of judgment or mistake of law by such Persons
or for any Loss suffered by such Persons in connection with the performance of
any Services under this Agreement, except for a liability or loss resulting from
gross negligence, willful misconduct, bad

 

14



--------------------------------------------------------------------------------

faith or reckless disregard in the performance by such Persons of the Services,
or (b) any fraudulent or dishonest acts by the Partnership Entities. In no
event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, shall the Westlake Parties or their
Affiliates, their respective successors and permitted assigns, or their
respective employees, officers, members, managers, directors, agents and
representatives, be liable for loss of profits or revenue or special,
incidental, exemplary, punitive or consequential damages.

ARTICLE IV

RIGHT OF FIRST REFUSAL

Section 4.1 Westlake Right of First Refusal.

(a) The Partnership Entities hereby grant to Westlake a right of first refusal
on any proposed Transfer (other than a grant of a security interest to a bona
fide third-party Lender or a Transfer to another Partnership Entity; provided
that such Partnership Entity shall remain bound by this Section 4.1) of
(i) equity interests in OpCo or (ii) both the Assets that serve the Westlake
Entities’ other facilities and any other assets that the Partnership Group may
acquire from the Westlake Entities, excluding sales or other dispositions of
inventory, accounts receivable, spare parts and other assets in the ordinary
course of business, and sales or other dispositions of assets as part of normal
retirements or replacements. The Parties acknowledge and agree that nothing in
this Section 4.1 shall prevent or restrict the Transfer of the capital stock of,
equity ownership interests or other securities in the GP or the MLP.

(b) The Parties acknowledge that all potential Transfers of Assets pursuant to
this Section 4.1 are subject to obtaining any and all required written consents
of Governmental Authorities.

(c) Westlake shall have the right, in its sole discretion, to assign its rights
under this Section 4.1 to any Affiliate of Westlake.

Section 4.2 Procedures.

(a) If a Partnership Entity proposes to Transfer either the equity interests in
OpCo or any of the Assets with respect to which a right of first refusal has
been granted pursuant to this Article IV to any Person pursuant to a bona fide
third-party offer (an “Acquisition Proposal”), then the Partnership Entity bound
by such right of first refusal (“Seller”) shall promptly give written notice (a
“Disposition Notice”) thereof to Westlake. The Disposition Notice shall set
forth the following information in respect of the proposed Transfer: the name
and address of the prospective acquiror (the “Proposed Transferee”), the assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Westlake to reasonably determine the fair market value of such non-cash
consideration, Seller’s estimate of the fair market value of any non-cash
consideration and all other material terms and conditions of the Acquisition
Proposal that are then known to Seller. To the extent the Proposed Transferee’s
offer consists of consideration other than cash (or in addition to cash) the
Offer Price shall be deemed equal to the amount of any such cash plus the fair
market value of such non-cash consideration. In the event Seller and

 

15



--------------------------------------------------------------------------------

Westlake agree as to the fair market value of any non-cash consideration,
Westlake will provide written notice of its decision regarding the exercise of
its right of first refusal to purchase the Sale Assets within 30 days of its
receipt of the Disposition Notice (the “First ROFR Acceptance Deadline”).
Failure to provide such notice within such 30-day period shall be deemed to
constitute a decision not to purchase the Sale Assets. In the event
(i) Westlake’s determination of the fair market value of any non-cash
consideration described in the Disposition Notice (to be determined by Westlake
within 30 days of receipt of such Disposition Notice) is less than the fair
market value of such consideration as determined by Seller in the Disposition
Notice and (ii) Westlake and Seller are unable to mutually agree upon the fair
market value of such non-cash consideration within 30 days after Westlake
notifies Seller of its determination thereof, Seller and Westlake shall engage a
mutually agreed upon valuation firm to determine the fair market value of the
non-cash consideration. Such valuation firm shall be instructed to notify
Westlake and Seller of its decision within 30 days after all material
information is submitted thereto, which decision shall be final. The fees of the
valuation firm will be split equally between Seller and Westlake. Westlake will
provide written notice of its decision regarding the exercise of its right of
first refusal to purchase the Sale Assets to Seller within 30 days after the
valuation firm has submitted its determination (the “Second ROFR Acceptance
Deadline”). Failure to provide such notice within such 30-day period shall be
deemed to constitute a decision by Westlake not to purchase the Sale Assets. If
Westlake fails to exercise a right during any applicable period set forth in
this Section 4.2(a), Westlake shall be deemed to have waived its rights with
respect to such proposed disposition of the Sale Assets, but not with respect to
any future offer of assets.

(b) If Westlake chooses to exercise its right of first refusal to purchase the
Sale Assets under Section 4.2(a), Westlake and Seller shall enter into a
purchase and sale agreement for the Sale Assets, which shall include the
following terms:

(i) Westlake will agree to deliver cash for the Offer Price (unless Westlake and
Seller agree that consideration will be paid by means of non-cash
consideration);

(ii) Seller will represent that it has good and indefeasible title to the Sale
Assets, subject to all recorded matters and all physical conditions in existence
on the closing date for the purchase of the Sale Assets, plus any other such
matters as Westlake may approve, which approval will not be unreasonably
withheld. If Westlake desires to obtain any title insurance with respect to the
Sale Assets, the full cost and expense of obtaining the same (including the cost
of title examination, document duplication and policy premium) shall be borne by
Westlake;

(iii) Seller will grant to Westlake the right, exercisable at Westlake’s risk
and expense, to make such surveys, tests and inspections of the Sale Assets as
Westlake may deem desirable, so long as such surveys, tests or inspections do
not damage the Sale Assets or interfere with the activities of Seller and its
Affiliates thereon and so long as Westlake has furnished Seller with evidence
that adequate liability insurance is in full force and effect;

 

16



--------------------------------------------------------------------------------

(iv) Westlake will have the right to terminate its obligation to purchase the
Sale Assets under this Article IV if the results of any searches, surveys, tests
or inspections conducted pursuant to Section 4.2(b)(ii) or (iii) above are, in
the reasonable opinion of Westlake, unsatisfactory;

(v) the closing date for the purchase of the Sale Assets shall occur no later
than 120 days following receipt by Seller of written notice by Westlake of its
intention to exercise its option to purchase the Sale Assets pursuant to
Section 4.2(a);

(vi) Seller shall execute, have acknowledged and deliver to Westlake a special
warranty deed, assignment of easement, or comparable document, as appropriate,
in the applicable jurisdiction, on the closing date for the purchase of the Sale
Assets constituting real property interests, conveying the Sale Assets to
Westlake free and clear of all encumbrances created by Seller and its Affiliates
other than those set forth in Section 4.2(b)(ii) above;

(vii) the sale of any Sale Assets shall be made on substantially the same terms
and conditions as the Acquisition Proposal, unless otherwise agreed by Seller
and Westlake or otherwise provided herein; and

(viii) neither Seller nor Westlake shall have any obligation to sell or buy the
Sale Assets if any of the material consents referred to in Section 4.1(c) have
not been obtained.

(c) Seller and Westlake shall cooperate in good faith in obtaining all necessary
governmental and other third Person approvals, waivers and consents required for
the closing. Any such closing shall be delayed, to the extent required, until
the third Business Day following the expiration of any required waiting periods
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

(d) If the Transfer to the Proposed Transferee is not consummated in accordance
with the terms of the Acquisition Proposal within the later of (A) 180 days
after the later of the applicable ROFR Acceptance Deadline, and (B) 10 days
after the satisfaction of all governmental approval or filing requirements, if
any, the Acquisition Proposal shall be deemed to lapse, and Seller may not
Transfer any of the Sale Assets described in the Disposition Notice without
complying again with the provisions of this Article IV.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations by the Westlake Parties. Each of the Westlake
Parties represents and warrants to the Partnership Entities that:

(a) Such Westlake Party is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has all requisite power and
authority to own and lease the properties and assets it currently owns and
leases, including the Retained Assets, and to conduct its activities as such
activities are currently conducted and as contemplated by this Agreement.

 

17



--------------------------------------------------------------------------------

(b) Such Westlake Party has all requisite power, authority and capacity to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by such Westlake
Party have been duly and validly authorized by all necessary action on the part
of such Westlake Party, and this Agreement has been duly and validly executed
and delivered by such Westlake Party, and is the valid and binding obligation of
such Westlake Party, enforceable against such Westlake Party in accordance with
its terms, subject to applicable laws of bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.

(c) The execution, delivery and performance by such Westlake Party of this
Agreement does not and will not (i) conflict with or violate any provision of
such Westlake Party’s organizational documents; (ii) violate any provision of
any Applicable Laws; (iii) conflict with, violate, result in a breach of,
constitute a default under (without regard to requirements of notice, lapse of
time, or elections of other Persons, or any combination thereof) or accelerate
or permit the acceleration of the performance required by, any contracts or
other instruments to which such Westlake Party is a party or by which either
such Westlake Party or the Retained Assets is bound or affected which would
cause a material adverse impact on the Partnership Entities; or (iv) require any
consent, approval, or authorization of, or filing of any certificate, notice,
application, report, or other document with, any Governmental Authority or other
Person that has not been obtained or the failure to obtain which would cause a
material adverse impact on the Partnership Entities.

Section 5.2 Representations by Partnership Entities. Each of the Partnership
Entities represents and warrants to the Westlake Parties that:

(a) Such Partnership Entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, and, as of the Closing
Date, has all requisite power and authority to own and lease the properties and
assets it currently owns and leases, including the Assets, and to conduct its
activities as such activities are currently conducted and as contemplated by
this Agreement.

(b) Such Partnership Entity has all requisite power, authority and capacity to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by such Partnership
Entity have been duly and validly authorized by all necessary action on the part
of such Partnership Entity, and this Agreement has been duly and validly
executed and delivered by such Partnership Entity, and is the valid and binding
obligation of such Partnership Entity, enforceable against such Partnership
Entity in accordance with its terms, subject to applicable laws of bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.

(c) The execution, delivery and performance by such Partnership Entity of this
Agreement do not and will not (i) conflict with or violate any provision of such
Partnership Entity’s organizational documents; (ii) violate any provision of any
Applicable Laws; (iii) conflict with, violate, result in a breach of, constitute
a default under (without regard to requirements of notice, lapse of time, or
elections of other Persons, or any combination thereof)

 

18



--------------------------------------------------------------------------------

or accelerate or permit the acceleration of the performance required by, any
contracts or other instruments to which such Partnership Entity is a party or by
which either such Partnership Entity or its Assets are bound or affected, which
would cause a material adverse impact on the Westlake Entities; or (iv) require
any consent, approval, or authorization of, or filing of any certificate,
notice, application, report, or other document with, any Governmental Authority
or other Person that has not been obtained or the failure to obtain which would
cause a material adverse impact on the Westlake Entities.

ARTICLE VI

INSURANCE

Section 6.1 Westlake Insurance.

(a) Subject to the GP’s reasonable approval and the last sentence of this
Section 6.1(a), the Westlake Entities shall obtain and maintain the insurance
described in Section 6.1(b) during any period in which one or more of the
Related Agreements is in effect. The Westlake Entities shall procure and
maintain such insurance under individual or blanket policies and include the
Partnership Entities as additional insureds under all liability policies except
for workers compensation insurance. If at any time the insurer (or prospective
insurer) under the property insurance referenced in Section 6.1(b)(vi) will not
permit the Partnership Entities to remain named insureds under such policy, then
the Westlake Entities shall notify the MLP thereof as soon as reasonably
practicable (but in any event no later than 30 days prior to the date that the
Partnership Entities cease to be named insureds) and the MLP shall be
responsible for obtaining and maintaining the property insurance described in
such Section 6.1(b)(vi) covering the Partnership Entities’ real and personal
property and time element loss caused by direct damage to covered property.

(b) The minimum insurance to be obtained and maintained by the Westlake Entities
is set forth below:

(i) Statutory Workers Compensation Insurance in compliance with Applicable Law
covering all employees at the Westlake Complexes;

(ii) Employer’s Liability Insurance, in a minimum amount per accident determined
by the Westlake Parties on a commercially reasonable basis;

(iii) Commercial General Liability Insurance, covering bodily injury and
property damage to third parties and covering liability for damage to property
of third parties. Such policy or combination of policies shall provide per
occurrence and annual aggregate limits determined by the Westlake Parties on a
commercially reasonable basis and shall include contractual liability coverage.
Policy form may be either occurrence or claims-made;

(iv) Automobile Liability Insurance with limits per accident determined by the
Westlake Parties on a commercially reasonable basis and covering any auto;

 

19



--------------------------------------------------------------------------------

(v) Excess/Umbrella Liability Insurance written on an occurrence or integrated
occurrences basis and providing coverage limits in excess of the primary limits
of the insurance described in clauses (ii), (iii) and (iv) above; the limits of
such excess/umbrella coverage shall be determined by the Westlake Parties on a
commercially reasonable basis;

(vi) Property Insurance, on an “All Risks” of physical loss or damage to all of
the Partnership Entities’ and the Westlake Entities’ real and personal property
(including the Assets and the Westlake Complexes) and time element loss in which
the MLP and the Westlake Entities have an insurable interest; such coverage
shall name the Partnership Entities as named insureds and meet the requirements
of any Lender; and

(vii) Environmental Insurance having limits of liability of an amount per
pollution condition and an aggregate amount for all pollution conditions, each
as determined by Westlake on a commercially reasonable basis, which provide
reasonably obtainable coverage for bodily injury, property damage, or
remediation costs to the Partnership Entities’ and the Westlake Entities’
property or to third parties, relating to pollution conditions, including
Releases, Hazardous Substances or Remediations; such coverage shall name the
Partnership Entities as named insureds.

Except for workers’ compensation insurance and that insurance described above as
to which the Partnership Entities are required to be named as named insureds,
the insurance described in this Section 6.1(b) shall include the Partnership
Entities as additional insureds as to the operations and activities of the
Assets and the Westlake Complexes. It is further agreed that such insurance
shall be primary with regard to the aforementioned additional insured status.

(c) All policies, binders or interim insurance contracts with respect to
insurance maintained by the Westlake Entities pursuant to Section 6.1(b) and
with respect to insurance maintained by the MLP pursuant to Section 6.2 shall:

(i) be placed with reputable, creditworthy insurance companies of nationally
recognized standing and reasonably acceptable to the MLP, the Westlake Entities
and (if applicable) Lenders and that are licensed or authorized to do business
in the State of Texas;

(ii) state that it is primary, or is excess only with respect to the specific
primary policy provided by the same Party for such coverage, and not excess or
contributing as with respect to any other insurance (or self-insurance)
available to any other Person or Lender insured thereunder and that all
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured under each such
policy;

(iii) provide that there will be no recourse against any additional insured for
the payment of premiums or commissions (if such policies provide for the payment
thereof) or additional premiums or assessments, it being understood that such
are obligations of the named insured providing such insurance pursuant to this
Agreement;

 

20



--------------------------------------------------------------------------------

(iv) waive any right of subrogation of the insurers thereunder against the MLP,
Lender and the members, partners, officers and directors and employees of each
of them with respect to insurance described in Section 6.1(b), waive any right
of subrogation of the insurers thereunder against the Westlake Entities and
their Affiliates and the members, partners, officers, directors and employees of
each of them with respect to insurance described in Section 6.2, and waive any
right of the insurers to any set-off or counterclaim or any other deduction,
whether by attachment or otherwise, with respect to any liability of any such
Person insured under such policy;

(v) with respect to the interests of the additional named insureds, provide that
such insurance shall not be invalidated by any action or inaction of the
additional named insureds and shall insure the additional named insureds
regardless of any breach or violation of any warranty, declaration or condition
contained in such insurance by the primary named insured; and

(vi) provide that it may not be canceled or materially changed without giving
the MLP 30 days prior written notification thereof with respect to insurance
described in Section 6.1(b), and without giving the Westlake Entities 30 days
prior written notification thereof with respect to insurance described in
Section 6.2.

(d) Reference is made to the fact that the Westlake Entities periodically review
the availability, terms and cost of property and liability insurance coverages
with respect to the Westlake Complexes and other properties and operations of
the Westlake Entities and their Affiliates. During the term of this Agreement,
the Westlake Entities agree to conduct such review no less frequently than once
each fiscal year. On or about the completion of each such review, the Westlake
Entities will notify the MLP of the results of such review. The Westlake
Entities and the MLP shall thereafter reasonably cooperate in determining the
limits, deductibles, self-insured retention amounts and other material terms
that will apply to the renewal or replacement insurance coverages to be acquired
by the Westlake Entities and as to which the MLP will be a named insured or
additional insured consistent with the provisions of this Section 6.1; and in
each case the determination to be made in accordance with the preceding
provisions of this sentence shall take into account the terms and cost of the
available insurance coverages. Notwithstanding anything to the contrary, until
such time as the MLP is responsible for acquiring a particular insurance
coverage pursuant to the last sentence of Section 6.1(a), the Westlake Entities
shall have the right to acquire such insurance coverage even if the Westlake
Entities and the MLP have failed to reach a mutual determination on the limits,
deductibles or other terms of such coverage.

Section 6.2(a) MLP Insurance. MLP shall obtain and maintain (or cause to be
obtained and maintained) at its expense the minimum insurance described below
under individual or blanket policies:

(i) In the event any of the Partnership Entities has any employees, such
Partnership Entity will obtain and maintain at all times statutory Workers’
Compensation Insurance in compliance with Applicable Law; and

 

21



--------------------------------------------------------------------------------

(ii) During any period when the last sentence of Section 6.1(a) is applicable,
the property insurance referenced in such sentence.

(b) Reference is made to the fact that the MLP will periodically review the
availability, terms and cost of property and liability insurance coverages with
respect to the Assets. During the term of this Agreement, the MLP agrees to
conduct such review no less frequently than once each fiscal year of the MLP. On
or about the completion of each such review, the MLP will notify the Westlake
Entities of the results of such review. The Westlake Entities and the MLP shall
thereafter reasonably cooperate in determining the limits, deductibles,
self-insured retention amounts and other material terms that will apply to the
renewal or replacement insurance coverages to be acquired by the MLP consistent
with the provisions of this Section 6.2; and in each case the determination to
be made in accordance with the preceding provisions of this sentence shall take
into account the terms and cost of the available insurance coverages.
Notwithstanding anything to the contrary, the MLP shall have the right to
acquire such insurance coverage even if the MLP and the Westlake Entities have
failed to reach a mutual determination on the limits, deductibles or other terms
of such coverage.

Section 6.3 Certificates; Proof of Loss. On or before the required date for the
insurance to be provided hereunder, each Party shall furnish certificates of
insurance to the other Party evidencing the insurance required of such Party
pursuant to this Agreement. The Party maintaining each insurance hereunder shall
make all proofs of loss under each such policy and shall take all other action
reasonably required to ensure collection from insurers for any loss under any
such policy, except that the MLP may require the Westlake Entities to provide
such proof of loss and take such other action on behalf of the MLP in the case
of the insurance maintained by the MLP pursuant to Section 6.2.

Section 6.4 Payment of Deductible Amounts. Notwithstanding which Party shall
have obtained, or have been responsible for obtaining, insurance under
Section 6.1 or 6.2(i), the Person making the claim under any liability insurance
shall bear any deductible or self-insured retention amount applicable to such
claim; provided that if any other Person insured under such liability insurance
is also liable with respect to the occurrence giving rise to such claim, then
the Person making the claim and such other Persons shall each bear its pro rata
share of such deductible or self-insured retention amount based on the
allocation of liability among them; and (b) the Person making the claim under
any property insurance shall bear any deductible or self-insured retention
amount applicable to such claim; provided, if the occurrence giving rise to such
claim also results in damage to or loss of property owned by any other Person
insured under such property insurance, then the Person making the claim and such
other Persons shall bear its pro rata share of such deductible or self-insured
retention amount based on the damage and loss suffered by such Person as
compared to the aggregate damage and loss suffered by all such Persons.

Section 6.5 Contractor’s Insurance. MLP and the Westlake Entities shall require
their respective contractors and their subcontractors performing any services or
conducting any operations or taking any on site activities with respect to the
Assets or Retained Assets to procure and maintain, at a minimum, the following
insurance and all policies shall include the Partnership Entities, the
applicable Westlake Entity and (as applicable) Lender as additional insureds
(except for workers compensation) and shall include waivers of subrogation in
favor of the Partnership Entities, the applicable Westlake Entity and Lender.
Such insurance will be primary and non-contributory of any insurance carried by
or maintained on behalf of the Partnership Entities, the applicable Westlake
Entity or Lender.

 

22



--------------------------------------------------------------------------------

Any contractor of the MLP or a Westlake Entity shall carry, and shall either
cause its subcontractors to carry or to provide access to, insurance for
Workers’ Compensation, Employer’s Liability, project specific Commercial General
Liability (including Products & Completed Operations and Sudden & Accidental
Pollution), Watercraft and Aircraft Liability (if same are used in providing
services) and Automobile Liability insurance (including “any auto”), each with
minimum limits determined on a commercially reasonable basis (which can be
accomplished in conjunction with an umbrella insurance policy); provided that
minimum amounts of Workers’ Compensation shall be set forth in Applicable Law.

Any contractor of the MLP or a Westlake Entity shall also carry or provide
access to Pollution Liability insurance as required by environmental laws and/or
regulations. Additionally, such contractors shall provide All Risks Property
insurance with limits equal to the full value of the services and associated
equipment during fabrication/construction and final delivery to the MLP or the
applicable Westlake Entity. Such contractors shall supply the MLP and the
applicable Westlake Entity with certificates or policies of such insurance prior
to entry upon premises of the MLP and the applicable Westlake Entity. MLP and
the applicable Westlake Entity shall be named as an additional insured, except
for Workers’ Compensation and Employer’s Liability, and subrogation shall be
waived on all insurance. All insurance of any contractor and their
subcontractors shall be primary.

Any contractor of the MLP or a Westlake Entity shall waive subrogation with
respect to all deductibles and no self-insured retention shall exceed the amount
determined by the Westlake Parties on a commercially reasonable basis without
written approval of the MLP and the Westlake Entities. Such contractors shall
cause their and their subcontractors’ insurers to provide the MLP and the
Westlake Entities with thirty (30) days’ written notice of cancellation or
material change. In the event any contractor or any of its subcontractors fail
to procure or maintain in force the insurance specified herein the MLP and the
Westlake Entities may secure such insurance and the cost thereof shall be borne
by such contractor. The insurance required under the Standard Terms and
Conditions shall not be a limitation on any contractor’s liability under this
Agreement, nor shall it be limited by any other section of this Agreement.

Any contractor of the MLP or a Westlake Entity shall carry project specific
Professional Liability insurance covering claims to the extent resulting from
their negligent performance of services. Minimum limits shall be set on a
commercially reasonable basis. Claims-made coverage is acceptable provided the
policy retroactive date is maintained prior to the date services are rendered to
the MLP and the applicable Westlake Entity and continuing for a period of time
equal to two (2) years from the actual completion of such contractor’s services.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

CONFIDENTIAL INFORMATION

Section 7.1 Information. Each of the Partnership Entities and the Westlake
Parties (the “Recipient”) agrees that it will utilize any Confidential
Information received from the other solely in connection with the performance of
its obligations hereunder and the exercise by the Recipient of its rights and
remedies hereunder and under Applicable Law, and all such Confidential
Information will be subject to and bound by the provisions set forth in this
Article VII. Upon termination of this Agreement and the Related Agreements, the
Recipient shall return or destroy all such Confidential Information (and cease
all further use and disclosure of such Confidential Information) that has been
provided to it, together with all reproductions thereof in the Recipient’s
possession; provided that the Recipient shall have the right to retain copies of
any such information and records that relate to its performance of any services
and the exercise of its rights and remedies hereunder or under the Related
Agreements and under Applicable Law, and all such copies and the information
reflected thereon shall be subject to the first sentence of this Section 7.1 and
to Section 7.2.

Section 7.2 Definition. “Confidential Information” means any information
(regardless of format or medium of exchange) that is disclosed by any disclosing
Party or any Affiliate, employee or agent thereof to the Recipient or any
Affiliate, employee or agent of the Recipient in connection with the performance
of this Agreement or the Related Agreements or that any disclosing Party has
reason to expect will be maintained confidentially provided that Confidential
Information shall not include any information that is publicly known. It is
further understood that each Party may have the opportunity as a result of
proximity or close operational ties to observe or obtain Confidential
Information of any other Party and agrees not to divulge or use such information
other than as set forth in this Article VII.

Section 7.3 Legal Requirement. If the Recipient is legally required (by
interrogatories, discovery requests for information or documents, subpoena,
civil or criminal investigative demand or similar process) to disclose any
Confidential Information, it is agreed that the Recipient prior to disclosure
will use commercially reasonable efforts to provide the disclosing Party with
prompt notice of such request(s) so that the disclosing Party may seek an
appropriate protective order or other appropriate remedy or waive the
Recipient’s compliance with this Article VII. If such protective order or other
remedy is not obtained, or the disclosing Party grants a waiver hereunder, the
Recipient required to furnish Confidential Information may furnish that portion
(and only that portion) of the Confidential Information which, in the opinion of
such Party’s counsel, the Recipient is legally compelled to disclose, and the
Recipient will exercise commercially reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so furnished. Disclosure of Confidential Information by the
Recipient shall not violate this Article VII to the extent that Recipient (or
its ultimate parent) in the exercise of reasonable good faith judgment deems it
necessary, pursuant to law, regulation or stock exchange rule, to disclose such
information in or in connection with filings made with the Securities Exchange
Commission, any securities exchange upon which debt or equity securities of such
Recipient or its parent may be listed, to any Governmental Authority or in
presentations to lenders or ratings agencies.

 

24



--------------------------------------------------------------------------------

Section 7.4 Survival. The provisions of this Article VII shall survive the
termination of this Agreement for a period of three years following such
termination.

ARTICLE VIII

INTELLECTUAL PROPERTY

Section 8.1 Ownership by the Westlake Entities and License to MLP. Any
(i) inventions, whether patentable or not, developed or invented, or
(ii) copyrightable material (and the intangible rights of copyright therein)
developed, by the Westlake Entities, their Affiliates or their employees in
connection with the performance of the Services shall be the property of the
Westlake Entities; provided, however, that the Westlake Entities hereby grant,
and agree to cause their Affiliates to grant, to the MLP an irrevocable,
royalty-free, non-exclusive and non-transferable (without the prior written
consent of the applicable Westlake Entity) right and license to use such
inventions or material; and further provided, however, that the MLP shall only
be granted such a right and license to the extent such grant does not conflict
with, or result in a breach, default, or violation of a right or license to use
such inventions or material granted to the applicable Westlake Entity by any
Person other than an Affiliate of the applicable Westlake Entity.
Notwithstanding the foregoing, the Westlake Entities will and will cause their
Affiliates to, use all commercially reasonable efforts to grant such right and
license to the MLP.

Section 8.2 License to the Westlake Entities and their Affiliates. MLP hereby
grants, and will cause its Affiliates to grant, to the Westlake Entities and
their Affiliates an irrevocable, royalty-free, non-exclusive and
non-transferable right and license to use, during the term of this Agreement,
any intellectual property provided by the MLP or its Affiliates to the Westlake
Entities or their Affiliates, but only to the extent such use is necessary for
the performance of the Services. The Westlake Entities agree that the Westlake
Entities and their Affiliates will utilize such intellectual property solely in
connection with the performance of the Services.

ARTICLE IX

TERM; MISCELLANEOUS

Section 9.1 Term. This Agreement shall terminate upon the termination of all of
the Related Agreements; provided that any claims for indemnification made under
this Agreement within any required time period under this Agreement prior to
termination shall survive termination.

Section 9.2 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each of the
Parties hereby agrees: (i) to submit to the exclusive jurisdiction of any state
or federal court sitting in Houston, Texas in any action or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby,
(ii) that all claims in respect of any such action or proceeding may be heard
and determined in any such court, (iii) that such Party will not bring any
action or proceeding arising out of or relating to this Agreement in any other
court, and (iv) that such Party waives any defense of inconvenient forum to the
maintenance of any such action or proceeding, and waives any bond, surety or
other security that might be required of any other Party with respect to any
such action or proceeding.

 

25



--------------------------------------------------------------------------------

Section 9.3 Dispute Resolution.

(a) The dispute resolution provisions set forth in this Section 9.3 shall be the
final, binding and exclusive means to resolve all disputes, controversies or
claims (each, a “dispute”) arising under the Agreement, and each Party
irrevocably waives any right to any trial by jury with respect to any dispute
arising under this Agreement.

(b) If a dispute arises, the following procedures shall be implemented:

(i) Any Party may at any time invoke the dispute resolution procedures set forth
in this Section 9.3 as to any dispute by providing written notice of such action
to the other Parties.

(ii) Notwithstanding the existence of any dispute or the pendency of any
procedures pursuant to this Section 9.3, and subject to Section 9.12, the
Parties agree and undertake that all payments not in dispute shall continue to
be made and that all obligations not in dispute shall continue to be performed.

(iii) Within 30 days after receipt of notice of a dispute under subsection
(b)(i), representatives of the Parties shall engage in non-binding mediation,
and a specific timetable and completion date for its implementation shall also
be agreed upon. If the completion date therefor shall occur without the Parties
having resolved the dispute, then the Parties shall proceed under
Section 9.3(b)(iv).

(iv) If, after satisfying the requirement above, the dispute is not resolved,
the Parties shall resolve the dispute by a binding arbitration, to be held in
the State of Texas pursuant to the Federal Arbitration Act and in accordance
with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). The AAA shall select one
(1) arbitrator. Each Party shall bear its own expenses incurred in connection
with arbitration and the fees and expenses of the arbitrator shall be shared
equally by the Parties involved in the dispute and advanced by them from time to
time as required. It is the mutual intention and desire of the Parties that the
arbitrator be selected as expeditiously as possible following the submission of
the dispute to arbitration. Once the arbitrator is selected and except as may
otherwise be agreed in writing by the Parties involved in such dispute or as
ordered by the arbitrator upon substantial justification shown, the hearing for
the dispute will be held within sixty (60) days of submission of the dispute to
arbitration. The arbitrator shall render his final award within sixty (60) days,
subject to extension by the arbitrator upon substantial justification shown of
extraordinary circumstances, following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the
arbitrator. Any discovery in connection with arbitration hereunder shall be
limited to information directly relevant to the controversy or claim in
arbitration. The decision of the arbitrator in any such proceeding will be
reasoned, final and binding and final judgment may be entered upon such an award
in any court of competent jurisdiction, but entry of such

 

26



--------------------------------------------------------------------------------

judgment will not be required to make such award effective. Any action against
any Party ancillary to arbitration (as determined by the arbitrators), including
any action for provisional or conservatory measures or action to enforce an
arbitration award or any judgment entered by any court in respect of any thereof
may be brought in any federal or state court of competent jurisdiction located
within the State of Texas, and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of Texas over any such action. The Parties hereby irrevocably waive, to
the fullest extent permitted by Law, any objection which they may now or
hereafter have to the laying of venue of any such action brought in such court
or any defense of inconvenient forum for the maintenance of such action. Each of
the Parties agrees that a judgment in any such action may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 9.4 Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile or e-mail to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by facsimile or e-mail shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 9.4.

If to the Westlake Entities:

Westlake Chemical Corporation

Attention: L. Benjamin Ederington

Vice President, General Counsel and Secretary

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

If to the Partnership Entities:

Westlake Chemical Partners GP

Attention: L. Benjamin Ederington

Vice President, General Counsel and Secretary

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

Section 9.5 Entire Agreement. This Agreement and the Related Agreements
(including any exhibits hereto or thereto) constitute the entire agreement of
the Parties relating to the matters contained herein and therein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein and therein.

 

27



--------------------------------------------------------------------------------

Section 9.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto;
provided, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable judgment of the GP, will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

Section 9.7 Assignment. No Party to this Agreement may assign or otherwise
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the other Parties hereto, and any purported
transfer in violation hereof shall be null and void. This Agreement shall be
binding upon, and inure the benefit of, permitted successors and assigns.

Section 9.8 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 9.9 Severability. If any provision of this Agreement shall be finally
determined to be unenforceable, illegal or unlawful, such provision shall, so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any materially adverse manner as to any Party, be deemed
severed from this Agreement and the remainder of this Agreement shall remain in
full force and effect.

Section 9.10 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

Section 9.11 No Waiver. Failure of any Party to this Agreement to require
performance of any provision of this Agreement shall not affect such Party’s
right to full performance thereof at any time thereafter, and the waiver by any
Party to this Agreement of a breach of any provision hereof shall not constitute
a waiver of any similar breach in the future or of any other breach or nullify
the effectiveness of such provision.

Section 9.12 Set Off. Each Party has the right to set off against any amounts
due to the other Party hereunder any and all amounts that the other Party owes
to the first Party under this Agreement or the Related Agreements.

Section 9.13 Rights of Third Parties. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no third party
(including any Limited Partner of the MLP) shall have the right, separate and
apart from the Parties to this Agreement, to enforce any provision of this
Agreement or to compel any Party to this Agreement to comply with the terms of
this Agreement.

[signatures on the following page]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

WESTLAKE MANAGEMENT SERVICES, INC. By:   /s/ Albert Chao Name:   Albert Chao
Title:   President and Secretary WESTLAKE CHEMICAL PARTNERS GP LLC By:   /s/
Albert Chao Name:   Albert Chao Title:   President, Chief Executive Officer and
Director WESTLAKE CHEMICAL PARTNERS LP By:   Westlake Chemical Partners GP LLC,
its general partner By:   /s/ Albert Chao Name:   Albert Chao Title:  
President, Chief Executive Officer and Director WESTLAKE CHEMICAL OPCO GP LLC
By:   /s/ Lawrence E. Teel Name:   Lawrence E. Teel Title:   Principal Operating
Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

WESTLAKE CHEMICAL OPCO LP By:   Westlake Chemical OpCo GP LLC By:   /s/ Lawrence
E. Teel Name:   Lawrence E. Teel Title:   Principal Operating Officer WPT LLC
By:   Westlake Chemical Investments, Inc., its manager By:   /s/ Albert Chao
Name:   Albert Chao Title:   President and Secretary WESTLAKE LONGVIEW
CORPORATION By:   /s/ Albert Chao Name:   Albert Chao Title:   President
WESTLAKE PETROCHEMICALS LLC By:   Westlake Chemical Investments, Inc., its
manager By:   /s/ Albert Chao Name:   Albert Chao Title:   President and
Secretary WESTLAKE VINYLS, INC. By:   /s/ Albert Chao Name:   Albert Chao Title:
  President and Secretary

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

WESTLAKE PVC CORPORATION By:   /s/ Albert Chao Name:   Albert Chao Title:  
President and Secretary WESTLAKE STYRENE LLC By:   Westlake Chemical
Investments, Inc., its manager By:   /s/ Albert Chao Name:   Albert Chao Title:
  President and Secretary WESTLAKE POLYMERS LLC By:   Westlake Chemical
Investments, Inc., its manager By:   /s/ Albert Chao Name:   Albert Chao Title:
  President and Secretary WESTLAKE VINYL CORPORATION By:   /s/ Albert Chao Name:
  Albert Chao Title:   President and Secretary

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

SCHEDULE I

WESTLAKE COMPLEXES

Lake Charles Assets

 

  •   Styrene plant at the Petro Site that was started up in 1992; it is Technip
( Badger) technology and has a capacity of 570MM lb/yr.

 

  •   Poly 3 at the Petro Site that was started up in 1998; licensed from Ineos
and has a capacity of 600MM lb/ yr of LLDPE.

 

  •   Five lines at the Poly Site with a total capacity of 850 MM lb/yr which
consist of 4 autoclave units and 1 tubular unit that all make LDPE.

 

  •   The tankage and dock at the Lake Charles Terminal to service the Styrene
plant.

 

  •   Service groups and facilities at the Petro Site, Poly Site and off site
Administration building that support all of the plants.

Calvert City Assets

 

  •   The Chlor Alkali plant built in 1966 and occupies approximately 40 acres.
It was upgraded and expanded to 275K ECU capacity in 2001 utilizing Asahi Kasei
membrane technology. The feedstocks are rock salt and electricity.

 

  •   The VCM unit was built in 1953 utilizing B. F. Goodrich technology. The
unit occupies approximately 55 acres and has an annual production capacity of
1.3 billion pounds of VCM. The feedstocks are Chlorine, Ethylene and Oxygen as
well as supplemental Ethylene Dichloride as required.

 

  •   The PVC unit was built in 1959 and occupies approximately 26 acres. It has
a current annual production capacity of 1.4 billion pounds. The unit’s feedstock
is VCM produced by the Westlake VCM unit.

 

Schedule I – Page 1



--------------------------------------------------------------------------------

SCHEDULE II

SERVICES

 

  •   services from the Westlake Parties’ employees in capacities equivalent to
the capacities of corporate executive officers, except that those who serve in
such capacities under this Agreement shall serve on a shared, part-time basis
only, unless and to the extent agreed otherwise by the Westlake Parties;

 

  •   administrative and professional services, including, but not limited to,
legal, accounting services, audit services, human resources, insurance, tax,
credit, finance, government affairs and regulatory affairs;

 

  •   management of the MLP’s property and the property of the MLP’s
subsidiaries in the ordinary course of business;

 

  •   recommendations on capital raising activities to the GP’s Board of
directors, including the issuance of debt or equity interests, the entry into
credit facilities and other capital market transactions;

 

  •   managing or overseeing litigation and administrative or regulatory
proceedings, and establishing appropriate insurance policies for us, and
providing safety and environmental advice;

 

  •   recommending the payment of distributions; and

 

  •   managing or providing advice for other projects, including acquisitions,
as may be agreed by the Westlake Parties and GP from time to time.

 

Schedule II – Page 1